
	
		I
		112th CONGRESS
		2d Session
		H. R. 6714
		IN THE HOUSE OF REPRESENTATIVES
		
			December 27, 2012
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a grant program for automated external
		  defibrillators in schools.
	
	
		1.Short titleThis Act may be cited as the Cainaan
			 Putuga Wendt Shock of Life Act.
		2.FindingsCongress finds that—
			(1)nearly 95 percent
			 of sudden cardiac arrest victims pass away before ever reaching a
			 hospital;
			(2)according to the American Academy of
			 Pediatrics, approximately 2,000 people under the age of 25 die from sudden
			 cardiac arrest in the United States each year; and
			(3)on average, one high school student dies of
			 cardiac arrest every three days.
			3.Grant program for
			 automated external defibrillators
			(a)PurposesThe Secretary of Education shall carry out
			 a program under which the Secretary makes grants to local educational agencies,
			 to be used by the local educational agencies—
				(1)to purchase automated external
			 defibrillators for use in eligible schools in the district of the local
			 educational agency; and
				(2)to provide training to enable eligible
			 schools in the district of the local educational agency to meet the
			 requirements of subsection (e), but only if the automated external
			 defibrillators in use at such schools were acquired through a grant under this
			 Act.
				(b)Grant
			 requirementsTo be eligible
			 to receive a grant under this Act, a local educational agency—
				(1)shall submit an
			 application to the Secretary at such time, in such form, and containing such
			 information as the Secretary may require;
				(2)shall, except as
			 provided in subsections (c) and (d), provide funds from non-Federal sources
			 equal to not less than 25 percent of the amount of the grant for the purpose of
			 carrying out this Act; and
				(3)shall fulfill the
			 requirements of subsection (e).
				(c)Private
			 secondary schoolsA local educational agency may require an
			 eligible school described in section 5(1)(B) to provide some or all of the
			 funds required under subsection (b)(2) of this section.
			(d)WaiverThe Secretary shall waive the requirement
			 of subsection (b)(2) for a local educational agency if the number of children
			 from families below the poverty level as counted under section 1124(c)(1)(A) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)(1)(A)) is
			 20 percent or more of the total number of children aged 5 to 17, inclusive, in
			 the school district of the local educational agency.
			(e)Requirements for
			 eligible schoolsA local educational agency shall demonstrate to
			 the Secretary that, for each eligible school at which automated external
			 defibrillators acquired under this Act are to be used—
				(1)there are at least
			 5 individuals at the eligible school who—
					(A)are employees or
			 volunteers;
					(B)are at least 18
			 years of age; and
					(C)are certified, or will be certified, in the
			 use of automated external defibrillators, and in cardiopulmonary resuscitation,
			 through training conducted by the American Heart Association, the American Red
			 Cross, the National Safety Council, or another nationally recognized
			 organization offering similar training programs with comparable standards;
					(2)the eligible
			 school will ensure the continuing availability of individuals described in
			 paragraph (1);
				(3)local paramedics and other emergency
			 services personnel are notified where on school grounds the automated external
			 defibrillators are to be located; and
				(4)the automated external defibrillators will
			 be integrated into the school's emergency response plan or procedures.
				4.PriorityIn making grants under this Act, the
			 Secretary shall give priority to local educational agencies that have within
			 their district eligible schools—
			(1)that do not already have an automated
			 external defibrillator on school grounds;
			(2)at which a
			 significant number of students, staff, and visitors are present on school
			 grounds during a typical day; and
			(3)with respect to
			 which the average time required for emergency medical services (as defined in
			 section 330J(f) of the Public Health Service Act (42 U.S.C. 254c–15(f))) to
			 reach the school is greater than the average time for emergency medical
			 services to reach other public facilities in the community.
			5.DefinitionsIn this Act:
			(1)Eligible
			 schoolThe term eligible school means—
				(A)any secondary
			 school as defined by section 9101 of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7801); or
				(B)any private secondary school that receives
			 services or benefits provided under the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6301 et seq.).
				(2)Local
			 educational agencyThe term
			 local educational agency has the meaning given the term in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
			6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as may be
			 necessary for each of fiscal years 2014 through 2019.
		
